FILED
                            NOT FOR PUBLICATION                             MAR 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50569

               Plaintiff - Appellee,             D.C. No. 3:10-cr-01577-LAB

 v.
                                                 MEMORANDUM*
OCTAVIO VARGAS-GUZMAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Octavio Vargas-Guzman appeals from the district court’s judgment and

challenges the 14-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Vargas-Guzman contends that the district court procedurally erred by failing

to explain the sentence sufficiently and respond to his mitigating argument that he

entered the United States to care for his family during an emergency. We review

for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th

Cir. 2010), and find none. The record reflects that the district court responded to

Vargas-Guzman’s mitigating argument and adequately explained the sentence. See

Rita v. United States, 551 U.S. 338, 358-59 (2007).

      Vargas-Guzman also contends that the sentence is substantively

unreasonable. The district court did not abuse its discretion in imposing Vargas-

Guzman’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence is substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing

factors and the totality of the circumstances, including Vargas-Guzman’s criminal

and immigration history. See Gall, 552 U.S. at 51; United States v. Simtob, 485

F.3d 1058, 1062-63 (9th Cir. 2007).

      AFFIRMED.




                                          2                                    14-50569